Citation Nr: 1516834	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-20 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and B.M.

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant testified before the undersigned at an August 2014 hearing at the VA central office.  The undersigned noted the issue on appeal and engaged in a colloquy with the appellant toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In addition, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence.  A transcript of the hearing is included in the claims file.

The record contains additional documents pertinent to the appeal that were associated with the file since the issuance of the June 2013 statement of the case.   In the absence of a specific written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).

The Board reviewed the electronic records (Virtual VA and VBMS) prior to rendering a decision.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran was notified of that decision and apprised of his appellate rights but did not appeal.

2.  Evidence received since the November 2005 decision is neither cumulative nor repetitive of that previously considered, and relates to unestablished facts that raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The November 2005 rating decision denying the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  New and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 
38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the application to reopen the claim for service connection for bilateral hearing loss, all notification and development actions needed to fairly adjudicate this claim have been accomplished.


Analysis

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

The Veteran's claim for service connection for bilateral hearing loss was last finally denied in a November 2005 rating decision.  The evidence of record at the time consisted of statements from the Veteran, service records, and VA treatment records.  In the November 2005 decision, the RO noted post-service treatment for bilateral hearing loss in 2005, and the Veteran's contentions that during service, his left ear was impacted with sand in an accident, resulting in his current bilateral hearing loss.  The RO noted no evidence of a left impacted ear in service, or treatment for or complaints of hearing loss.  The RO denied the claim, finding that bilateral hearing loss was not incurred in or caused by service.

The November 2005 RO decision is final.  The Veteran did not appeal the decision and did not submit new and material evidence within the one year appeal period.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2014).  

Since the last final denial of the claim by the RO, the Veteran testified that he was exposed to loud noise during an infiltration course in basic training.  August 2014 Hearing Transcript, p. 7-8.  He also reported a history of noise exposure while being trained to fire M-14 rifles and the M-60 during military police training.  Id.  He further testified to noise exposure resulting from operating and riding in two-and-a-half ton trucks during service.  Id. at 9, 25.  The credibility of this new evidence is to be presumed.  Justus, 3 Vet. App. at 510.  Moreover, service personnel records show the award of an Expert Badge for the M-14 rifle and that the Veteran completed military police training.  The new evidence raises a reasonable possibility of substantiating the claim in that it supports the in-service incurrence of hazardous noise exposure.  In addition, the Veteran submitted a March 2011 private medical statement of Dr. E. which supports a nexus between bilateral hearing loss and the sand impaction incident in service.  Accordingly, the claim for service connection for the disability is reopened.  See 38 C.F.R. § 3.156 (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  


ORDER

New and material evidence having been received, the issue of entitlement to service connection for bilateral hearing loss is reopened.

REMAND

Additional development of the claim for entitlement to service connection for bilateral hearing is required and the matter is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his bilateral hearing loss, if not already on file.  The RO/AMC should also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

2.  After all available records have been associated with the claims file/e-folder, afford the Veteran a VA examination to determine the etiology of his bilateral hearing loss.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All indicated tests and studies should be performed.  Definitive findings and diagnoses should be entered, to include pure tone audiometry thresholds, in decibels, for each of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 hertz, as well as speech audiometry (in percentages) for each ear.

The examiner must then provide an opinion as to the following:

a.  Indicate whether the bilateral hearing loss began during active service or is related to any incident of service.  

b.  Indicate whether sensorineural hearing loss was manifested within one year of separation from service.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* Audiograms dating from 1973 to 2000 conducted for employment purposes.

* March 2005 VA treatment record documenting mild sloping to moderate-severe sensorineural hearing loss bilaterally.

* September 2010 and June 2010 VA treatment records documenting normal hearing sloping to mild to severe sensorineural hearing loss bilaterally.

* January 1964 Report of Medical Examination taken at entry into service showing no abnormalities of the ears and no hearing loss for VA purposes.  Accompanying Report of Medical History showing no complaints of ear trouble or running ears.  (As necessary, the examiner should convert the in-service audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.)

* June 1965 STR showing that the Veteran fell at the beach three days prior, bruised his left elbow and wrist, and had abrasions to the left side of his face.

* December 1965 Report of Medical Examination taken at separation from service showing no abnormalities of the ears and no hearing loss for VA purposes, with a score of "0" entered at each frequency (which is lower than the scores obtained on the January 1964 entrance examination.)  Accompanying Report of Medical History showing no complaints of ear trouble or running ears. (As necessary, the examiner should convert the in-service audiometric test results from American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.)

* March 2005 VA treatment record documenting Veteran's report that while in service he was knocked to the ground and his left ear was filled with sand.  The Veteran also reported in-service noise exposure resulting from his duties as a combat medic, and post-service noise exposure resulting from working in a paper mill and from hunting.

*  June 2010 VA treatment record documenting Veteran's report that while in service an ocean wave threw him to the sand, causing him to hit his left ear.  Veteran reported that he had blurred vision and unsteadiness from the incident, but no loss of consciousness.  The Veteran also reported in-service noise exposure when a gun was fired behind him causing tinnitus for hours after, and post-service noise exposure resulting from working in a paper mill and from hunting.  He denied using hearing protection in service, and stated he used hearing protection devices while working in the paper mill and while hunting.

* August 2014 testimony that while in service, he was thrown to the sand/mud, causing him to scrape the side of his head and elbow.  Veteran testified that an in-service doctor flushed out his eardrum, and told him he probably had a ruptured eardrum.  Hearing Transcript, p. 9-10.  The Veteran clarified that the incident was not a surfing accident, but stated that he was on an air mattress.  Id. at 32-33.
 
* August 2014 testimony that he was exposed to loud noise in service, including during an infiltration course in basic training, while being trained to fire M-14 rifles and the M-60 during military police training, during an incident in which an M-14 rifle was fired just behind his head, and during the operation of two-and-a-half ton trucks.  Hearing Transcript, p. 7-9.  (The examiner is advised that the Veteran is competent to describe symptoms which are capable of his lay observation, such as decreased hearing acuity.)  Additionally, service personnel records show the award of an Expert Badge for the M-14 rifle and that the Veteran completed military police training.

* August 2014 testimony that he was exposed to noise post-service while deer hunting from approximately 1967 to 2004.  Hearing Transcript p. 18.  

* March 2011 private medical report of Dr. E. in which Dr. E. opined that it was as likely as not that the Veteran's hearing loss was related to the sand impaction incident in service.
 
All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 
3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


